DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-10 are pending, with claims 1-10 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 112
Claims 1 and 6 were amended and overcome the 35 U.S.C. § 112 rejection. The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. US 20070008160 A1, as provided in IDS filed 05/28/2020, hereinafter Nagai in view of Cregger et al. US 20070054412 A1, as cited in the Office Action mailed 06/23/2020, hereinafter Cregger.
Regarding claim 1, Nagai discloses a process challenge device (101) with inlets (112) and outlets (113) connected by a channel (102), having a torturous path to mimic the geometry of an endoscope (par 241-242). Chemical indicators within the channel (par 241) react with the disinfectant (par 245) and provides a colorimetric response (par 247) and confirms effective sterilization, which would include a minimum effective concentration of disinfectant, temperature, and duration, present in the sterilization apparatus (par 233).
Nagai further discloses that high-pressure and high-temperature steam or ethylene oxide gas sterilization methods are included and that other sterilization methods may be employed with chemical indicators or biological indicators having a 
Cregger is in the analogous art of chemical indicators (Abstract). Cregger discloses that oxidative high level disinfection and sterilization agents include aldehydes (par 44-45) and the chemical indicators can monitor the disinfection and/or sterilization systems for medical devices including endoscopes (par 49). The indicator dye allows the operator to visually determine from a first color change if the indicator dye has been exposed to the disinfectant allowing the indicator to serve as a process indicator and a second color change which is time and concentration dependent as a chemical indicator or integrator (par 42). The rate of which the indicator goes to final color will vary and can be controlled (par 48). The indicator gives improved calorimetric response when subjected to a disinfectant or sterilization system or process utilizing various oxidizing agents (par 38).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chemical indicator of Nagai to incorporate the chemical indicator of Cregger. Doing so would provide improved calorimetric response when subjected to a disinfectant or sterilization system utilizing oxidizing agents as recognized by Cregger.

Regarding claim 2, Nagai in view of Cregger discloses all of the limitations of claim 1, wherein the channel has a primary path and one or more secondary paths (Nagai, Fig 24, par 238).



Regarding claim 4, Nagai in view of Cregger discloses all of the limitations of claim 1, further comprising at least one biological indicator (Nagai, par 241).

Regarding claim 5, Nagai in view of Cregger discloses all of the limitations of claim 1, wherein the device is generally planar (Nagai, Fig 24).

Regarding claim 6, Nagai discloses a method for determining the quality of disinfection in an AER (par 272), comprising a challenge device (101) comprising an inlet (112) and outlet (113) connected by a channel (102), having a torturous path to mimic the geometry of an endoscope (par 241-242).
Chemical indicators within the channel (par 241) react with the disinfectant (par 245) and provides a colorimetric response (par 247) and confirms effective sterilization, which would include a minimum effective concentration of disinfectant, temperature, and duration, present in the sterilization apparatus (par 233).
Analyzing the chemical indicator to confirm whether desired process conditions have been met (par 247).
Nagai further discloses that high-pressure and high-temperature steam or ethylene oxide gas sterilization methods are included and that other sterilization methods may be employed with chemical indicators or biological indicators having a 
Cregger is in the analogous art of chemical indicators (Abstract). Cregger discloses that oxidative high level disinfection and sterilization agents include aldehydes (par 44-45) and the chemical indicators can monitor the disinfection and/or sterilization systems for medical devices including endoscopes (par 49). The indicator dye allows the operator to visually determine from a first color change if the indicator dye has been exposed to the disinfectant allowing the indicator to serve as a process indicator and a second color change which is time and concentration dependent as a chemical indicator or integrator (par 42). The rate of which the indicator goes to final color will vary and can be controlled (par 48). The indicator gives improved colorimetric response when subjected to a disinfectant or sterilization system or process utilizing various oxidizing agents (par 38).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chemical indicator of Nagai to incorporate the chemical indicator of Cregger. Doing so would provide improved colorimetric response when subjected to a disinfectant or sterilization system utilizing oxidizing agents as recognized by Cregger.

Regarding claim 7, Nagai in view of Cregger discloses all of the limitations of claim 6, wherein the channel has a primary path and one or more secondary paths (Nagai, Fig 24, par 238).



Regarding claim 9, Nagai in view of Cregger discloses all of the limitations of claim 6, further comprising at least one biological indicator (Nagai, par 241)

Regarding claim 10, Nagai in view of Cregger discloses all of the limitations of claim 6, wherein the device is generally planar (Nagai, Fig 24). 

Response to Arguments
Applicant's arguments, Remarks pages 4-6, filed 06/30/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Nagai does not disclose a disinfectant is not found to be persuasive. Applicant cites the definition of sterilization and disinfection from the Center for Disease Control and Prevention (CDC) and states that one of ordinary skill in the art would not use the terms interchangeably, however the CDC uses disinfection and sterilization interchangeably in regards to AERs to ensure effective disinfection occurs, see “Essential Elements of a Reprocessing Program for Flexible Endoscopes – Recommendations of the Healthcare Infection Control Practices Advisory Committee” Center for Disease Control and Prevention, June 28, 2017, page 2, steps 3-5. Additionally, the Food and Drug Administration (FDA) uses disinfection and sterilization interchangeably and is responsible for the evaluation of AERs for effectiveness requiring validation testing of AERs deemed adequate when acceptable high level disinfection or sterilization occurs, see “Information about Automated Endoscope Reprocessors (AERs) and FDA’s Evaluation” U.S. Food and Drug Administration, Accessed 12/23/2021, page 1 AER Validation Testing Status, first paragraph. Additionally, One of ordinary skill in the art would recognize that disinfection and sterilization in regards to AERs would be used interchangeably following CDC recommendations for reprocessing endoscopes and as done in the evaluation of the effectiveness of the AERs in FDA validation testing.
Even with differing requirements from the FDA with high level disinfection being a minimum of a 6-log reduction of microorganisms and sterilization being minimum of a 12-log reduction, see page 459, first full paragraph of Foliente et al. “Efficacy of high-level disinfectants for reprocessing GI endoscopes in simulated-use testing” GASTROINTESTINAL ENDOSCOPY VOLUME 53, NO. 4, 2001, as cited in Office Action mailed 03/31/2021, hereinafter Foliente. Foliente further discloses that liquid disinfectants, such as glutaraldehyde, hydrogen peroxide, peracetic acid, and isopropyl alcohol can be compared to disinfection with ethylene oxide gas. Ethylene gas is used as a disinfectant (Abstract) and meets the FDA definition for high level disinfection for endoscopes (page 458, second column, second full paragraph) and so ethylene oxide gas meets the requirement to be a high level disinfectant. 

Applicant’s argument that Nagai does not disclose a liquid outlet is not found to be persuasive. Nagai discloses that the connection (112) as an inlet and the connection (113) as the outlet are formed on both sides of the connected by a conduit as a channel 
The sterilization method is not restricted to steam or ethylene gas sterilization and other sterilization methods may be employed and suitable indicators can be employed (par 269) thus allows for the use of liquids in the sterilization method and so Nagai does not teach away from introducing liquid into the conduit tube.
If it is applicant’s intention, examiner suggests incorporating the claim limitation “introducing a liquid disinfectant through the liquid inlet to the channel, and flowing the liquid disinfectant out of the channel through the liquid outlet” or the similar into the method of claim 6 to overcome the current rejection of claim 6. However, L. Wang, CN102512698A as provided in IDS 10/28/2020 does disclose liquid inlets and outlets with introducing a liquid disinfectant through the inlet to the channel and flowing the liquid disinfectant out of the channel through the liquid outlet (Wang, par 32).

Applicant’s argument that Nagai does not disclose an automated endoscope reprocessor is not found to be persuasive. Applicant has not provided a definition or example of an automated endoscope reprocessor (AER) in the instant specification, but indicates that AERs are used to disinfect endoscopes (instant specification, page 1, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797